Citation Nr: 0417285	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  02-15 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for residuals of a left 
ankle injury.  

2.  Basic entitlement to non-service-connected pension 
benefits.  



REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc. (American Veterans 
Committee)



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that the veteran was not eligible 
for non-service-connected pension benefits because he did not 
have any wartime service and from a rating decision dated in 
February 2003 that denied service connection for residuals of 
a left ankle injury.  

The veteran requested a hearing before the Board in September 
2002 with respect to his claim for non-service-connected 
pension benefits, but he withdrew that request the following 
month.  In April 2004, the veteran requested a hearing before 
the Board on his service connection claim, but he withdrew 
that request later the same month.  Accordingly, the Board 
will proceed on the record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  It is not shown that the veteran has left ankle 
disability or that, if present, it is related to service or 
to any incident of service origin.  

3.  The veteran's active military service was entirely during 
peacetime.  


CONCLUSIONS OF LAW

1.  A left ankle disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

2.  The criteria for basic entitlement to improved pension 
benefits have not been met.  38 U.S.C.A. § 1521 (West 2002); 
38 C.F.R. §§ 3.1, 3.2, 3.3 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decisions, and the statements of the case, the veteran has 
been informed of the evidence necessary to substantiate his 
claims and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained.  See April 2002 letter from RO to 
the veteran concerning the service connection claim and 
September 2001 letter concerning the pension claim.  The 
Board finds that the notice and duty to assist provisions of 
the law have been met, both as to timeliness of the notice 
and the content of the notice.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  Moreover, with respect to the pension 
issue, there is no dispute as to the facts; rather, it is 
purely a legal question.  The United States Court of Appeals 
for Veterans Claims (CAVC) has held that t VCAA notice 
deficiencies are nonprejudicial in nature where the facts are 
not in dispute, the facts averred could not conceivably lead 
to a different result, and the decision has been reduced to a 
matter of law.  Valiao v. Principi, 17 Vet. App. 229, 231-32 
(2003).  Similar to Valiao, the Board finds that any 
inadequacy in the VCAA letter in this case is nonprejudicial 
and cannot result in harmful error in this case.

Although the Court in Pelegrini indicated that the VCAA and 
its implementing regulations require that VA request that the 
claimant provide any evidence in his or her possession that 
pertained to the claim, a VA General Counsel Precedent 
Opinion rendered in February 2004 held that 38 U.S.C. § 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.  Precedent opinions of the 
General Counsel are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 2002).  Under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied.  

A.  Service connection for left ankle disability

The veteran essentially contends that he injured his left 
ankle in service and that he still has problems with it.  

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
peacetime service, 38 U.S.C.A. § 1131, it must be shown that 
any current disability is related to service or to an 
incident of service origin.  The United States Court of 
Appeals for the Federal Circuit has held that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  See D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000) (to the same effect).  

The service medical records show that the veteran's entrance 
examination was negative for complaints or findings referable 
to any left ankle disorder.  Although he was seen at a 
service emergency room in October 1977 after injuring his 
left ankle playing basketball, only a contusion of the ankle 
was diagnosed.  Treatment was with Parafon forte.  When the 
veteran was examined for separation from service in June 
1979, complaints or findings referable to left ankle 
disability were not demonstrated.  

Moreover, the post service evidence does not show any 
treatment for left ankle problems or any evidence of a 
continuity of symptomatology since separation from service 
that could link any current left ankle disorder to service or 
to any incident in service.  See 38 C.F.R. § 3.303(b).  
Indeed, despite the veteran's assertion that he has left 
ankle problems currently, there is no objective evidence that 
he now has any left ankle disability.  This in turn suggests 
that the left ankle injury in service was an acute and 
transitory episode that resolved, leaving no residual 
disability.  38 C.F.R. § 3.303.  

Although symptoms are manifestations or indications of 
disease or injury, even disease or injury is not entitled to 
service connection unless chronic residuals constituting a 
disability result therefrom.  The United States Court of 
Appeals for Veterans Claims has specifically so held.  In 
affirming a Board decision denying an application to reopen a 
claim of entitlement to service connection for spinal 
meningitis and denying an original claim for service 
connection for residuals of frozen feet, the Court stated:  
"[The veteran] is apparently of the belief that he is 
entitled to some sort of benefit simply because he had a 
disease or injury while on active service.  That, of course, 
is mistaken.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (emphasis in 
original).  

Although the veteran is capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
condition causing the symptoms.  See Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995), and cases cited therein.  

In the absence of competent evidence showing the presence of 
current left ankle disability or reflecting any continuity of 
symptomatology linking any current left ankle disorder to 
service, the claim for service connection for left ankle 
disability must be denied.  The evidence is not so evenly 
balanced as to raise doubt concerning any material issue.  
38 U.S.C.A. § 5107(b).  

In so finding, the Board has considered whether the veteran 
should be afforded a VA examination.  The United States Court 
of Appeals for the Federal Circuit addressed when VA was 
obliged to provide the veteran with a medical examination or 
to obtain a medical opinion under 38 U.S.C.A. § 5103A(d) 
(West 2002), in a case involving claims for service 
connection for a hernia, degenerative disc disease, and 
residuals of injuries to both knees.  The Federal Circuit 
held that in addition to showing current disability, the 
veteran is required to show some causal connection between 
his disability and his military service.  A disability alone 
is not enough.  Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003).  No such showing is made here.  

B.  Pension eligibility

The record shows that the veteran served on active duty from 
August 1976 to August 1979.  For purposes of entitlement to 
VA benefits, this is a period of active service no part of 
which involves service during a period of war.  See 38 C.F.R. 
§ 3.2 (defining periods of war for VA purposes).  

The veteran's claim of entitlement to non-service-connected 
pension benefits was received in June 2001.  Any pension 
entitlement thereafter established would be entitlement to 
"improved pension," which is the disability pension program 
that became effective on January 1, 1979, under the authority 
of Pub. L. No. 95-588, 92 Stat. 2497.  See 38 C.F.R. § 
3.1(w).  

However, entitlement to improved pension requires qualifying 
service as outlined in 38 U.S.C.A. § 1521(j) and 38 C.F.R. § 
3.3(a)(3).  Under 38 C.F.R. § 3.3(a)(3) as pertinent to this 
appeal, basic entitlement requires that a veteran have - 

(i) Served in the active military, 
naval or air service for 90 days or more 
during a period of war (38 U.S.C. 
1521(j)); or

(ii) Served in the active military, 
naval or air service during a period of 
war and [have been] discharged or 
released from such service for a 
disability adjudged service-connected 
without presumptive provisions of law, or 
at time of discharge had such a service-
connected disability, shown by official 
service records, which in medical 
judgment would have justified a discharge 
for disability (38 U.S.C. 1521(j)); or

(iii) Served in the active military, 
naval or air service for a period of 90 
consecutive days or more and such period 
began or ended during a period of war (38 
U.S.C. 1521(j)); or

(iv) Served in the active military, 
naval or air service for an aggregate of 
90 days or more in two or more separate 
periods of service during more than one 
period of war (38 U.S.C. 1521(j)); . . .

(v). . . .

(vi). . . .

(Emphasis added.)  The common denominator for basic 
entitlement to improved pension benefits is that a veteran 
have served at least some part of his active service during a 
period of war.  As that is not shown here, basic entitlement 
to non-service-connected pension benefits is not established.  
It follows that the claim must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995) (Table).  


ORDER

Service connection for left ankle disability is denied.  

Basic entitlement to non-service-connected pension benefits 
is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



